Exhibit 10.2

 

GLOBAL CASH ACCESS HOLDINGS, INC. 2005 STOCK INCENTIVE PLAN

 

NOTICE OF NON- QUALIFIED STOCK OPTION AWARD

 

You (the “Grantee”) have been granted an option to purchase shares of Common
Stock, subject to the terms and conditions of this Notice of Stock Option Award
(the “Notice”), the Global Cash Access Holdings, Inc. 2005 Stock Incentive Plan,
as amended from time to time (the “Plan”) and the Stock Option Award Agreement
(the “Option Agreement”) attached hereto, as follows.  This option is a
Non-Qualified Stock Option. Unless otherwise defined herein, the terms defined
in the Plan shall have the same defined meanings in this Notice.

 

Post-Termination Exercise Period:     Three (3) Months

 

Vesting Schedule:

 

Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Plan and the Option Agreement, the Option may be exercised, in
whole or in part, in accordance with the following schedule:

 

25% of the Shares subject to the Option shall vest twelve months after the
Vesting Commencement Date, and 1/36th of the remaining number of Shares subject
to the Option shall vest on each monthly anniversary of the Vesting Commencement
Date thereafter.

 

During any authorized leave of absence, the vesting of the Option as provided in
this schedule shall be suspended after the leave of absence exceeds a period of
ninety (90) days.  Vesting of the Option shall resume upon the Grantee’s
termination of the leave of absence and return to service to the Company or a
Related Entity.  The Vesting Schedule of the Option shall be extended by the
length of the suspension.

 

In the event of termination of the Grantee’s Continuous Service for Cause, the
Grantee’s right to exercise the Option shall terminate concurrently with the
termination of the Grantee’s Continuous Service, except as otherwise determined
by the Administrator.

 

In the event that the Grantee’s Continuous Service is terminated by the Company
without Cause (as defined in the recipient’s employment agreement, if any, or
otherwise as defined in the Plan), or by the Grantee for Good Reason (as defined
in the recipient’s employment agreement, if any, or otherwise as defined in the
Plan), All Shares subject to the Option award that have not previously vested
shall become vested and exercisable upon such termination.

 

In the event of a Corporate Transaction or a Change in Control (as defined in
the Plan), all of the Shares subject to the Option shall become vested and
exercisable immediately prior to the consummation of such Corporate Transaction
or Change in Control, provided that the Grantee’s Continuous Service has not
terminated prior to the consummation of such Corporate Transaction or Change in
Control.

 

Effect of Acceleration on Incentive Stock Option.  To the extent that the Option
is an Incentive Stock Option and is accelerated in connection with a Corporate
Transaction or Change

 

--------------------------------------------------------------------------------


 

in Control, the Option shall remain exercisable as an Incentive Stock Option
under the Code only to the extent the $100,000 dollar limitation of
Section 422(d) of the Code is not exceeded.

 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan, and the Option Agreement.

 

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL
VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES
HEREUNDER).  THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
NOTICE, THE OPTION AGREEMENT, OR THE PLAN SHALL CONFER UPON THE GRANTEE ANY
RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF THE GRANTEE’S CONTINUOUS
SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE RIGHT
OF THE COMPANY OR RELATED ENTITY TO WHICH THE GRANTEE PROVIDES SERVICES TO
TERMINATE THE GRANTEE’S CONTINUOUS SERVICE, WITH OR WITHOUT CAUSE, AND WITH OR
WITHOUT NOTICE.  THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS
AT WILL.

 

The Grantee acknowledges receipt of a copy of the Plan and the Option Agreement,
and represents that he or she is familiar with the terms and provisions thereof,
and hereby accepts the Option subject to all of the terms and provisions hereof
and thereof.  The Grantee has reviewed this Notice, the Plan, and the Option
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Notice, and fully understands all provisions of
this Notice, the Plan and the Option Agreement.  The Grantee hereby agrees that
all questions of interpretation and administration relating to this Notice, the
Plan and the Option Agreement shall be resolved by the Administrator in
accordance with Section 18 of the Option Agreement.  The Grantee further agrees
to the venue selection and waiver of a jury trial in accordance with Section 19
of the Option Agreement.  The Grantee further agrees to notify the Company upon
any change in the residence address indicated in this Notice.

 

--------------------------------------------------------------------------------


 

GLOBAL CASH ACCESS HOLDINGS, INC. 2005 STOCK INCENTIVE PLAN

 

STOCK OPTION AWARD AGREEMENT

 

1.                                    Grant of Option.  Global Cash Access
Holdings, Inc., a Delaware corporation (the “Company”), hereby grants to the
Grantee (the “Grantee”) named in the Notice of Stock Option Award (the
“Notice”), an option (the “Option”) to purchase the Total Number of Shares of
Common Stock subject to the Option (the “Shares”) set forth in the Notice, at
the Exercise Price per Share set forth in the Notice (the “Exercise Price”)
subject to the terms and provisions of the Notice, this Stock Option Award
Agreement (the “Option Agreement”) and the Company’s 2005 Stock Incentive Plan,
as amended from time to time (the “Plan”), which are incorporated herein by
reference.  Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Option Agreement.

 

If designated in the Notice as an Incentive Stock Option, the Option is intended
to qualify as an Incentive Stock Option as defined in Section 422 of the Code. 
However, notwithstanding such designation, the Option will qualify as an
Incentive Stock Option under the Code only to the extent the $100,000 dollar
limitation of Section 422(d) of the Code is not exceeded.  The $100,000
limitation of Section 422(d) of the Code is calculated based on the aggregate
Fair Market Value of the Shares subject to options designated as Incentive Stock
Options which become exercisable for the first time by the Grantee during any
calendar year (under all plans of the Company or any Parent or Subsidiary of the
Company).  For purposes of this calculation, Incentive Stock Options shall be
taken into account in the order in which they were granted, and the Fair Market
Value of the shares subject to such options shall be determined as of the grant
date of the relevant option.

 

2.                                    Exercise of Option.

 

(a)                               Right to Exercise.  The Option shall be
exercisable during its term in accordance with the Vesting Schedule set out in
the Notice and with the applicable provisions of the Plan and this Option
Agreement.  The Option shall be subject to the provisions of Section 11 of the
Plan relating to the exercisability or termination of the Option in the event of
a Corporate Transaction or Change in Control.  The Grantee shall be subject to
reasonable limitations on the number of requested exercises during any monthly
or weekly period as determined by the Administrator.  In no event shall the
Company issue fractional Shares.

 

(b)                              Method of Exercise.  The Option shall be
exercisable by delivery of an exercise notice (a form of which is attached as
Exhibit A) or by such other procedure as specified from time to time by the
Administrator which shall state the election to exercise the Option, the whole
number of Shares in respect of which the Option is being exercised, and such
other provisions as may be required by the Administrator.  The exercise notice
shall be delivered in person, by certified mail, or by such other method
(including electronic transmission) as determined from time to time by the
Administrator to the Company accompanied by payment of the Exercise Price.  The
Option shall be deemed to be exercised upon receipt by the Company of such
notice accompanied by the Exercise Price, which, to the extent selected, shall
be deemed to

 

--------------------------------------------------------------------------------


 

be satisfied by use of the broker-dealer sale and remittance procedure to pay
the Exercise Price provided in Section 4(d), below.

 

(c)                               Taxes.  No Shares will be delivered to the
Grantee or other person pursuant to the exercise of the Option until the Grantee
or other person has made arrangements acceptable to the Administrator for the
satisfaction of applicable income tax and employment tax withholding
obligations, including, without limitation, such other tax obligations of the
Grantee incident to the receipt of Shares.  Upon exercise of the Option, the
Company or the Grantee’s employer may offset or withhold (from any amount owed
by the Company or the Grantee’s employer to the Grantee) or collect from the
Grantee or other person an amount sufficient to satisfy such tax withholding
obligations.

 

3.                              Grantee’s Representations.    In the event the
Shares purchasable pursuant to the exercise of the Option have not been
registered under the Securities Act of 1933, as amended, at the time the Option
is exercised, the Grantee shall, if requested by the Company, concurrently with
the exercise of all or any portion of the Option, deliver to the Company his or
her  investor representation statement in a form determined by the Company.

 

4.                              Method of Payment.  Payment of the Exercise
Price shall be made by any of the following, or a combination thereof, at the
election of the Grantee; provided, however, that such exercise method does not
then violate any Applicable Law, provided further, that the portion of the
Exercise Price equal to the par value of the Shares must be paid in cash or
other legal consideration permitted by the Delaware General Corporation Law:

 

(a)                               cash;

 

(b)                              check;

 

(c)                               if the exercise occurs on or after the
Registration Date, surrender of Shares or delivery of a properly executed form
of attestation of ownership of Shares as the Administrator may require which
have a Fair Market Value on the date of surrender or attestation equal to the
aggregate Exercise Price of the Shares as to which the Option is being
exercised, provided, however, that Shares acquired under the Plan or any other
equity compensation plan or agreement of the Company must have been held by the
Grantee for a period of more than six (6) months (and not used for another Award
exercise by attestation during such period); or

 

(d)                              if the exercise occurs on or after the
Registration Date, payment through a broker-dealer sale and remittance procedure
pursuant to which the Grantee (i) shall provide written instructions to a
Company-designated brokerage firm to effect the immediate sale of some or all of
the purchased Shares and remit to the Company sufficient funds to cover the
aggregate exercise price payable for the purchased Shares and (ii) shall provide
written directives to the Company to deliver the certificates for the purchased
Shares directly to such brokerage firm in order to complete the sale
transaction.

 

5.                              Termination or Change of Continuous Service.  In
the event the Grantee’s Continuous Service terminates, other than for Cause, the
Grantee may, but only during the Post-

 

--------------------------------------------------------------------------------


 

Termination Exercise Period, exercise the portion of the Option that was vested
at the date of such termination (the “Termination Date”); provided, however,
that in the event such termination of Continuous Service, other than for Cause,
occurs after the Grantee has both (a) attained age fifty (50), and (b) completed
ten (10) years of Continuous Service (such combination of age and Continuous
Service, “Retirement Eligibility”), the portion of the Option that was vested on
the Termination Date shall remain exercisable until the Expiration Date.  The
Post-Termination Exercise Period shall commence on the Termination Date.  In the
event of termination of the Grantee’s Continuous Service for Cause, the
Grantee’s right to exercise the Option shall, except as otherwise determined by
the Administrator, terminate concurrently with the termination of the Grantee’s
Continuous Service (also the “Termination Date”).  In no event, however, shall
the Option be exercised later than the Expiration Date set forth in the Notice. 
In the event of the Grantee’s change in status from Employee, Director or
Consultant to any other status of Employee, Director or Consultant, the Option
shall remain in effect and the Option shall continue to vest in accordance with
the Vesting Schedule set forth in the Notice; provided, however, with respect to
any Incentive Stock Option that shall remain in effect after a change in status
from Employee to Director or Consultant, such Incentive Stock Option shall cease
to be treated as an Incentive Stock Option and shall be treated as a
Non-Qualified Stock Option on the day three (3) months and one (1) day following
such change in status.  Except as otherwise provided in this Section 5 or in
Section 6 or 7 below, to the extent that the Option was unvested on the
Termination Date, or if the Grantee does not exercise the vested portion of the
Option within the time specified herein, the Option shall terminate.

 

6.                                    Disability of Grantee.  In the event the
Grantee’s Continuous Service terminates as a result of his or her Disability,
the Grantee may, but only within twelve (12) months commencing on the
Termination Date (but in no event later than the Expiration Date), exercise the
portion of the Option that was vested on the Termination Date; provided,
however, that if such Disability is not a “disability” as such term is defined
in Section 22(e)(3) of the Code and the Option is an Incentive Stock Option,
such Incentive Stock Option shall cease to be treated as an Incentive Stock
Option and shall be treated as a Non-Qualified Stock Option on the day
three (3) months and one (1) day following the Termination Date; and provided
further, that in the event that the Grantee’s Continuous Service terminates as a
result of his or her Disability after the Grantee achieves Retirement
Eligibility, the portion of the Option that was vested on the Termination Date
shall remain exercisable until the Expiration Date.  To the extent that the
Option was unvested on the Termination Date, or if the Grantee does not exercise
the vested portion of the Option within the time specified herein, the Option
shall terminate.  Section 22(e)(3) of the Code provides that an individual is
permanently and totally disabled if he or she is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve (12)
months.

 

7.                              Death of Grantee.  In the event of the
termination of the Grantee’s Continuous Service as a result of his or her death,
or in the event of the Grantee’s death during the Post-Termination Exercise
Period or during the twelve (12) month period following the Grantee’s
termination of Continuous Service as a result of his or her Disability, the
person who acquired the right to exercise the Option pursuant to Section 8 may
exercise the portion of the Option that was

 

--------------------------------------------------------------------------------


 

vested on the Termination Date within twelve (12) months commencing on the date
of death (but in no event later than the Expiration Date); provided, however,
that in the event that the Grantee’s Continuous Service terminates as a result
of his or her death after the Grantee achieves Retirement Eligibility, the
portion of the Option that was vested on the Termination Date shall remain
exercisable until the Expiration Date.  To the extent that the Option was
unvested on the date of death, or if the vested portion of the Option is not
exercised within the time specified herein, the Option shall terminate.

 

8.                              Transferability of Option. The Option, if an
Incentive Stock Option, may not be transferred in any manner other than by will
or by the laws of descent and distribution and may be exercised during the
lifetime of the Grantee only by the Grantee.  The Option, if a Non-Qualified
Stock Option, may not be transferred in any manner other than by will or by the
laws of descent and distribution, provided, however, that a Non-Qualified Stock
Option may be transferred during the lifetime of the Grantee to the extent and
in the manner authorized by the Administrator.  Notwithstanding the foregoing,
the Grantee may designate one or more beneficiaries of the Grantee’s Incentive
Stock Option or Non-Qualified Stock Option in the event of the Grantee’s death
on a beneficiary designation form provided by the Administrator.  Following the
death of the Grantee, the Option, to the extent provided in Section 7, may be
exercised (a) by the person or persons designated under the deceased Grantee’s
beneficiary designation or (b) in the absence of an effectively designated
beneficiary, by the Grantee’s legal representative or by any person empowered to
do so under the deceased Grantee’s will or under the then applicable laws of
descent and distribution.  The terms of the Option shall be binding upon the
executors, administrators, heirs, successors and transferees of the Grantee.

 

9.                              Term of Option.  The Option must be exercised no
later than the Expiration Date set forth in the Notice or such earlier date as
otherwise provided herein.  After the Expiration Date or such earlier date, the
Option shall be of no further force or effect and may not be exercised.

 

10.                      [Intentionally Omitted].

 

11.                      [Intentionally Omitted].

 

12.                      Stop-Transfer Notices.  In order to ensure compliance
with the restrictions on transfer set forth in this Option Agreement, the Notice
or the Plan, the Company may issue appropriate “stop transfer” instructions to
its transfer agent, if any, and, if the Company transfers its own securities, it
may make appropriate notations to the same effect in its own records.

 

13.                      Refusal to Transfer.  The Company shall not be required
(i) to transfer on its books any Shares that have been sold or otherwise
transferred in violation of any of the provisions of this Option Agreement or
(ii) to treat as owner of such Shares or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom such Shares shall have
been so transferred.

 

14.                      Tax Consequences.  Set forth below is a brief summary
as of the date of this Option Agreement of some of the federal tax consequences
of exercise of the Option and disposition of the Shares.  THIS SUMMARY IS
NECESSARILY INCOMPLETE, AND THE

 

--------------------------------------------------------------------------------


 

TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.  THE GRANTEE SHOULD CONSULT A
TAX ADVISER BEFORE EXERCISING THE OPTION OR DISPOSING OF THE SHARES.

 

(a)                               Exercise of Incentive Stock Option.  If the
Option qualifies as an Incentive Stock Option, there will be no regular federal
income tax liability upon the exercise of the Option, although the excess, if
any, of the Fair Market Value of the Shares on the date of exercise over the
Exercise Price will be treated as income for purposes of the alternative minimum
tax for federal tax purposes and may subject the Grantee to the alternative
minimum tax in the year of exercise.

 

(b)                              Exercise of Incentive Stock Option Following
Disability.  If the Grantee’s Continuous Service terminates as a result of
Disability that is not permanent and total disability as such term is defined in
Section 22(e)(3) of the Code, to the extent permitted on the date of
termination, the Grantee must exercise an Incentive Stock Option within three
(3) months of such termination for the Incentive Stock Option to be qualified as
an Incentive Stock Option.  Section 22(e)(3) of the Code provides that an
individual is permanently and totally disabled if he or she is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
twelve (12) months.

 

(c)                               Exercise of Non-Qualified Stock Option.  On
exercise of a Non-Qualified Stock Option, the Grantee will be treated as having
received compensation income (taxable at ordinary income tax rates) equal to the
excess, if any, of the Fair Market Value of the Shares on the date of exercise
over the Exercise Price.  If the Grantee is an Employee or a former Employee,
the Company will be required to withhold from the Grantee’s compensation or
collect from the Grantee and pay to the applicable taxing authorities an amount
in cash equal to a percentage of this compensation income at the time of
exercise, and may refuse to honor the exercise and refuse to deliver Shares if
such withholding amounts are not delivered at the time of exercise.

 

(d)                              Disposition of Shares.  In the case of a
Non-Qualified Stock Option, if Shares are held for more than one year, any gain
realized on disposition of the Shares will be treated as long-term capital gain
for federal income tax purposes.  In the case of an Incentive Stock Option, if
Shares transferred pursuant to the Option are held for more than one year after
receipt of the Shares and are disposed more than two years after the Date of
Award, any gain realized on disposition of the Shares also will be treated as
capital gain for federal income tax purposes and subject to the same tax rates
and holding periods that apply to Shares acquired upon exercise of a
Non-Qualified Stock Option.  If Shares purchased under an Incentive Stock Option
are disposed of prior to the expiration of such one-year or two-year periods,
any gain realized on such disposition will be treated as compensation income
(taxable at ordinary income rates) to the extent of the difference between the
Exercise Price and the lesser of (i) the Fair Market Value of the Shares on the
date of exercise, or (ii) the sale price of the Shares.

 

--------------------------------------------------------------------------------


 

15.                      Lock-Up Agreement.

 

(a)                               Agreement.  The Grantee, if requested by the
Company and the lead underwriter of any public offering of the Common Stock (the
“Lead Underwriter”), hereby irrevocably agrees not to sell, contract to sell,
grant any option to purchase, transfer the economic risk of ownership in, make
any short sale of, pledge or otherwise transfer or dispose of any interest in
any Common Stock or any securities convertible into or exchangeable or
exercisable for or any other rights to purchase or acquire Common Stock (except
Common Stock included in such public offering or acquired on the public market
after such offering) during the 200-day period following the effective date of a
registration statement of the Company filed under the Securities Act of 1933, as
amended, or such shorter or longer period of time as the Lead Underwriter shall
specify.  The Grantee further agrees to sign such documents as may be requested
by the Lead Underwriter to effect the foregoing and agrees that the Company may
impose stop-transfer instructions with respect to such Common Stock subject to
the lock-up period until the end of such period.  The Company and the Grantee
acknowledge that each Lead Underwriter of a public offering of the Company’s
stock, during the period of such offering and for the lock-up period thereafter,
is an intended beneficiary of this Section 15.

 

(b)                              No Amendment Without Consent of Underwriter. 
During the period from identification of a Lead Underwriter in connection with
any public offering of the Company’s Common Stock until the earlier of (i) the
expiration of the lock-up period specified in Section 15(a) in connection with
such offering or (ii) the abandonment of such offering by the Company and the
Lead Underwriter, the provisions of this Section 15 may not be amended or waived
except with the consent of the Lead Underwriter.

 

16.                      Entire Agreement: Governing Law.  The Notice, the Plan
and this Option Agreement constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and the Grantee with respect to the
subject matter hereof, and may not be modified adversely to the Grantee’s
interest except by means of a writing signed by the Company and the Grantee. 
Nothing in the Notice, the Plan and this Option Agreement (except as expressly
provided therein) is intended to confer any rights or remedies on any persons
other than the parties.  The Notice, the Plan and this Option Agreement are to
be construed in accordance with and governed by the internal laws of the State
of Nevada without giving effect to any choice of law rule that would cause the
application of the laws of any jurisdiction other than the internal laws of the
State of Nevada to the rights and duties of the parties.  Should any provision
of the Notice, the Plan or this Option Agreement be determined to be illegal or
unenforceable, such provision shall be enforced to the fullest extent allowed by
law and the other provisions shall nevertheless remain effective and shall
remain enforceable.

 

17.                      Construction.  The captions used in the Notice and this
Option Agreement are inserted for convenience and shall not be deemed a part of
the Option for construction or interpretation.  Except when otherwise indicated
by the context, the singular shall include the plural and the plural shall
include the singular.  Use of the term “or” is not intended to be exclusive,
unless the context clearly requires otherwise.

 

18.                      Administration and Interpretation.  Any question or
dispute regarding the administration or interpretation of the Notice, the Plan
or this Option Agreement shall be

 

--------------------------------------------------------------------------------


 

submitted by the Grantee or by the Company to the Administrator.  The resolution
of such question or dispute by the Administrator shall be final and binding on
all persons.

 

19.                      Venue and Waiver of Jury Trial.  The Company, the
Grantee, and the Grantee’s assignees pursuant to Section 8 (the “parties”) agree
that any suit, action, or proceeding arising out of or relating to the Notice,
the Plan or this Option Agreement shall be brought in the United States District
Court for the District of Nevada (or should such court lack jurisdiction to hear
such action, suit or proceeding, in a Nevada state court in the County of Clark)
and that the parties shall submit to the jurisdiction of such court.  The
parties irrevocably waive, to the fullest extent permitted by law, any objection
the party may have to the laying of venue for any such suit, action or
proceeding brought in such court.  THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT
THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING. 
If any one or more provisions of this Section 19 shall for any reason be held
invalid or unenforceable, it is the specific intent of the parties that such
provisions shall be modified to the minimum extent necessary to make it or its
application valid and enforceable.

 

20.                      Notices.  Any notice required or permitted hereunder
shall be given in writing and shall be deemed effectively given upon personal
delivery, upon deposit for delivery by an internationally recognized express
mail courier service or upon deposit in the United States mail by certified mail
(if the parties are within the United States), with postage and fees prepaid,
addressed to the other party at its address as shown in these instruments, or to
such other address as such party may designate in writing from time to time to
the other party.

 

END OF AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GLOBAL CASH ACCESS HOLDINGS, INC. 2005 STOCK INCENTIVE PLAN

 

EXERCISE NOTICE

 

 

 

Attention: Secretary

 

 

1.                                    Effective as of today,
                            , the undersigned (the “Grantee”) hereby elects to
exercise the Grantee’s option to purchase                        shares of the
Common Stock (the “Shares”) of Global Cash Access Holdings, Inc. (the “Company”)
under and pursuant to the Company’s 2005 Stock Incentive Plan, as amended from
time to time (the “Plan”) and the Incentive Stock Option Award Agreement (the
“Option Agreement”) and Notice of Stock Option Award (the “Notice”)
dated                    .  Unless otherwise defined herein, the terms defined
in the Plan shall have the same defined meanings in this Exercise Notice.

 

2.                                    Representations of the Grantee.  The
Grantee acknowledges that the Grantee has received, read and understood the
Notice, the Plan and the Option Agreement and agrees to abide by and be bound by
their terms and conditions.

 

3.                                    Rights as Stockholder.  Until the stock
certificate evidencing such Shares is issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company), no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to the Shares, notwithstanding the exercise
of the Option.  The Company shall issue (or cause to be issued) such stock
certificate promptly after the Option is exercised.  No adjustment will be made
for a dividend or other right for which the record date is prior to the date the
stock certificate is issued, except as provided in Section 10 of the Plan.

 

The Grantee shall enjoy rights as a stockholder until such time as the Grantee
disposes of the Shares or the Company and/or its assignee(s) exercises the Right
of First Refusal or the Repurchase Right.  Upon such exercise, the Grantee shall
have no further rights as a holder of the Shares so purchased except the right
to receive payment for the Shares so purchased in accordance with the provisions
of the Option Agreement, and the Grantee shall forthwith cause the
certificate(s) evidencing the Shares so purchased to be surrendered to the
Company for transfer or cancellation.

 

4.                                    Delivery of Payment.  The Grantee herewith
delivers to the Company the full Exercise Price for the Shares, which, to the
extent selected, shall be deemed to be satisfied by use of the broker-dealer
sale and remittance procedure to pay the Exercise Price provided in
Section 4(d) of the Option Agreement.

 

5.                                    Tax Consultation.  The Grantee understands
that the Grantee may suffer adverse tax consequences as a result of the
Grantee’s purchase or disposition of the Shares.  The Grantee represents that
the Grantee has consulted with any tax consultants the Grantee deems advisable

 

--------------------------------------------------------------------------------


 

in connection with the purchase or disposition of the Shares and that the
Grantee is not relying on the Company for any tax advice.

 

6.                                    Taxes.  The Grantee agrees to satisfy all
applicable federal, state and local income and employment tax withholding
obligations and herewith delivers to the Company the full amount of such
obligations or has made arrangements acceptable to the Company to satisfy such
obligations.  In the case of an Incentive Stock Option, the Grantee also agrees,
as partial consideration for the designation of the Option as an Incentive Stock
Option, to notify the Company in writing within thirty (30) days of any
disposition of any shares acquired by exercise of the Option if such disposition
occurs within two (2) years from the Date of Award or within one (1) year from
the date the Shares were transferred to the Grantee.

 

7.                                    Restrictive Legends.  To the extent the
Option or any of the Shares have not been registered under the Securities Act of
1933, as amended, the Grantee understands and agrees that the Company shall
cause the legends set forth below or legends substantially equivalent thereto,
to be placed upon any certificate(s) evidencing ownership of the Shares together
with any other legends that may be required by the Company or by state or
federal securities laws:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER THE ACT OR, IN THE OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER OF THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR
HYPOTHECATION IS IN COMPLIANCE THEREWITH.

 

8.                                    Successors and Assigns.  The Company may
assign any of its rights under this Exercise Notice to single or multiple
assignees, and this agreement shall inure to the benefit of the successors and
assigns of the Company.  Subject to the restrictions on transfer herein set
forth, this Exercise Notice shall be binding upon the Grantee and his or her
heirs, executors, administrators, successors and assigns.

 

9.                                    Construction.  The captions used in this
Exercise Notice are inserted for convenience and shall not be deemed a part of
this agreement for construction or interpretation.  Except when otherwise
indicated by the context, the singular shall include the plural and the plural
shall include the singular.  Use of the term “or” is not intended to be
exclusive, unless the context clearly requires otherwise.

 

10.                            Administration and Interpretation.  The Grantee
hereby agrees that any question or dispute regarding the administration or
interpretation of this Exercise Notice shall be submitted by the Grantee or by
the Company to the Administrator.  The resolution of such question or dispute by
the Administrator shall be final and binding on all persons.

 

--------------------------------------------------------------------------------


 

11.                            Governing Law; Severability.  This Exercise
Notice is to be construed in accordance with and governed by the internal laws
of the State of Nevada without giving effect to any choice of law rule that
would cause the application of the laws of any jurisdiction other than the
internal laws of the State of Nevada to the rights and duties of the parties. 
Should any provision of this Exercise Notice be determined by a court of law to
be illegal or unenforceable, such provision shall be enforced to the fullest
extent allowed by law and the other provisions shall nevertheless remain
effective and shall remain enforceable.

 

12.                            Notices.  Any notice required or permitted
hereunder shall be given in writing and shall be deemed effectively given upon
personal delivery, upon deposit for delivery by an internationally recognized
express mail courier service or upon deposit in the United States mail by
certified mail (if the parties are within the United States), with postage and
fees prepaid, addressed to the other party at its address as shown below beneath
its signature, or to such other address as such party may designate in writing
from time to time to the other party.

 

13.                            Further Instruments.  The parties agree to
execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this agreement.

 

14.                            Entire Agreement.  The Notice, the Plan and the
Option Agreement are incorporated herein by reference and together with this
Exercise Notice constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee.  Nothing in the
Notice, the Plan, the Option Agreement and this Exercise Notice (except as
expressly provided therein) is intended to confer any rights or remedies on any
persons other than the parties.

 

Submitted by:

 

Accepted by:

 

 

 

GRANTEE:

 

GLOBAL CASH ACCESS HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Address:

 

Address:

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------